

FIRST AMENDMENT TO THIRD
AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING LOAN AND SECURITY
AGREEMENT (this “Amendment”) dated as of August 3, 2016, is by and among THE
PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (together with
its successors and assigns, “Administrative Agent”) in its capacity as
administrative agent for the Lenders (as defined below), the Lenders,
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, and certain of its
affiliates parties hereto identified on the signature pages as “Borrower”
(individually and collectively, “Borrower”).
RECITALS:
WHEREAS, Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Third Amended
and Restated Revolving Loan and Security Agreement dated as of February 26, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; all capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Loan Agreement as amended by this
Amendment); and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties set forth in Section 3 below, Borrower, Administrative Agent and
Lenders hereby amend the Loan Agreement as follows:
(a)
    Effective as of the date first written above, the definition of “Libor Base
Rate” contained in Section 1.1 of the Loan Agreement is hereby amended by adding
the following sentence at the end of such definition: “Notwithstanding anything
contained herein to the contrary, at no time shall the Libor Base Rate be less
than zero percent (0.0%).”
(b)
    Effective as of June 30, 2016, Section 9.12(a) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
(a)    Minimum Fixed Charge Coverage Ratio. The Parent and Borrowers, taken as a
whole, shall not permit their Fixed Charge Coverage Ratio to be less than (i)
1.00 to 1.00, for the Fiscal Quarters ending June 30, 2016, September 30, 2016
and December 31, 2016, and (ii) 1.05 to 1.00, for the Fiscal Quarter ending
March 31, 2017, and for each Fiscal Quarter thereafter, each measured on the
last day of the applicable Fiscal Quarter on a trailing twelve (12) month basis.
(c)
    Effective as of June 30, 2016, Section 9.12(b) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
(b)    Minimum Adjusted EBITDA. The Parent and Borrowers, taken as a whole,
shall not permit their Adjusted EBITDA to be less than (i) $9,500,000 for the
Fiscal Quarter ending June 30, 2016, (ii) $8,500,000 for the Fiscal Quarter
ending September 30, 2016, (iii) $9,500,000 for the Fiscal Quarter ending
December 31, 2016, and (iv) $10,000,000 for the Fiscal Quarter ending March 31,
2017, and for each Fiscal Quarter thereafter, each measured on the last day of
the applicable Fiscal Quarter on a trailing twelve (12) month basis.
2.
    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment).
3.
    Representations and Warranties. In order to induce Administrative Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders (which representations and warranties shall
survive the execution and delivery hereof), both before and after giving effect
to this Amendment that:
(a)
    Each of the representations and warranties of each Borrower contained in the
Loan Agreement and the other Financing Agreements to which Borrower is a party
are true and correct in all material respects (without duplication of any
materiality carve out already provided therein) on and as of the date hereof, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);
(b)
    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)
    This Amendment has been duly authorized, validly executed and delivered by
one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)
    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)
    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
4.
    Conditions Precedent to Effectiveness of this Amendment. The amendments
contained in Section 1 hereof shall become effective as long as each of the
following conditions precedent is satisfied as determined by Administrative
Agent:
(a)
    all of the representations and warranties of Borrower under Section 3
hereof, which are made as of the date hereof, are true and correct;
(b)
    the payment by Borrower to Administrative Agent for the ratable benefit of
Lenders of a covenant modification fee in the amount of Seventy-Five Thousand
and No/100 Dollars ($75,000.00), which fee shall be non-refundable and deemed
fully earned on the date of payment;
(c)
    receipt by Administrative Agent of duly executed signature pages to this
Amendment from Borrower and Lenders;
(d)
    Administrative Agent shall have received a duly executed Reaffirmation of
Second Amended and Restated Guaranty in the form attached hereto; and
(e)
    receipt by Administrative Agent of such other certificates, schedules,
exhibits, documents, opinions, instruments, reaffirmations, amendments or
consents Administrative Agent may reasonably require, if any.
5.
    Reaffirmation; References to Loan Agreement; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein); or (y) to prejudice any right or remedy which Administrative
Agent may now have under or in connection with the Loan Agreement or any of the
other Financing Agreements. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Amendment.
(e)    Except as expressly provided herein, the Loan Agreement and all of the
other Financing Agreements shall remain unaltered, and the Loan Agreement and
all of the other Financing Agreements shall remain in full force and effect and
are hereby ratified and confirmed in all respects.
6.
    Release
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent, Issuing Lender, and Lenders and each of Administrative Agent’s, Issuing
Lender’s and Lender’s past, present and future officers, directors, agents,
employees, attorneys, parent, shareholders, successors, assigns, subsidiaries
and Affiliates and all other persons and entities to whom Administrative Agent
or Lenders would be liable if such persons or entities were found in any way to
be liable to any of the Releasing Parties (collectively, the “Lender Parties”),
of and from any and all manner of action and actions, cause and causes of
action, claims, cross-claims, charges, demands, counterclaims, suits,
proceedings, disputes, debts, dues, sums of money, accounts, bonds, covenants,
contracts, controversies, damages, judgments, liabilities, damages, costs,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand, proceedings or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation,
those arising under 11 U.S.C. §§ 541-550 and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may have heretofore accrued against any or all of
Lender Parties, whether held in a personal or representative capacity, that the
Releasing Parties (or any of them) have or may have against the Lender Parties
or any of them (whether directly or indirectly) and which are based on any act,
fact, event, action or omission or any other matter, condition, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Amendment, the Loan Agreement or any other Financing Agreement and the
transactions contemplated hereby and thereby, the Collateral or the Liabilities,
and all other agreements, certificates, instruments and other documents and
statements (whether written or oral) related to any of the foregoing, other than
any applicable good faith claim as to which a final determination is made in a
judicial proceeding (in which Administrative Agent and any of the Released
Parties have had an opportunity to be heard) which determination includes a
specific finding that Administrative Agent acted in a grossly negligent manner
or with actual willful misconduct or illegal activity. Borrower and Guarantor
each acknowledges that Administrative Agent and Lenders are specifically relying
upon the representations, warranties and agreements contained herein and that
such representations, warranties and agreements constitute a material inducement
to Administrative Agent and Lenders in entering into this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment.
7.
    Costs and Expenses. Without limiting the obligation of Borrower to reimburse
Administrative Agent for all costs, fees, disbursements and expenses incurred by
Administrative Agent as specified in the Loan Agreement, Borrower agrees to and
shall pay on demand all reasonable costs, fees, disbursements and expenses of
Administrative Agent in connection with the preparation, negotiation, revision,
execution and delivery of this Amendment and the other agreements, amendments,
modifications, reaffirmations, instruments and documents contemplated hereby,
including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses. All obligations provided herein shall survive any termination of this
Amendment and the Loan Agreement as amended hereby.
8.
    Financing Agreement. This Amendment shall constitute a Financing Agreement.
9.
    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
10.
    Severability; Etc. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Amendment. The parties hereto have
participated jointly in the negotiation and drafting of this Amendment. In the
event an ambiguity or question of intent or interpretation arises, this
Amendment shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Amendment.
11.
    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
12.
    Further Assurances. Borrower shall, at its own cost and expense, cause to be
promptly and duly taken, executed, acknowledged and delivered all such further
acts, certificates, instruments, reaffirmations, amendments, documents and
assurances as may from time to time be necessary or as Administrative Agent may
from time to time reasonably request in order to more fully carry out the intent
and purposes of this Amendment.
13.
    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
14.
    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
to Third Amended and Restated Revolving Loan and Security Agreement as of the
day and year first above written.


BORROWER:
ADVOCAT FINANCE, INC.
DIVERSICARE MANAGEMENT SERVICES CO.
DIVERSICARE LEASING CORP.
STERLING HEALTH CARE MANAGEMENT, INC.


By:
/s/ James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer

SENIOR CARE CEDAR HILLS, LLC
SENIOR CARE GOLFCREST, LLC
SENIOR CARE GOLFVIEW, LLC
SENIOR CARE SOUTHERN PINES, LLC
BY:
SENIOR CARE FLORIDA LEASING, LLC, its sole member
 
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer








SENIOR CARE FLORIDA LEASING, LLC
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE PINEDALE, LLC
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE YORKTOWN, LLC
DIVERSICARE ROSE TERRACE, LLC
DIVERSICARE THERAPY SERVICES, LLC
DIVERSICARE CLINTON, LLC
DIVERSICARE HIGHLANDS, LLC


BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer
 






DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE TREEMONT, LLC
DIVERSICARE PARIS, LLC 

BY:
DIVERSICARE TEXAS I, LLC, its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE TEXAS I, LLC
By:
/s/ James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer

DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF HUTCHINSON, LLC
DIVERSICARE OF LARNED, LLC
BY:
DIVERSICARE KANSAS, LLC
its sole member
 
 
 
By:
/s/ James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer






DIVERSICARE HOLDING COMPANY, LLC


By:___ /s/ James R. McKnight, Jr.______
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer





DIVERSICARE KANSAS, LLC


By:___ /s/ James R. McKnight, Jr.______
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE LEASING COMPANY II, LLC
 

By:___ /s/ James R. McKnight, Jr.______
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer





DIVERSICARE OF SENECA PLACE, LLC
DIVERSICARE OF BRADFORD PLACE, LLC
DIVERSICARE OF PROVIDENCE, LLC
DIVERSICARE OF SIENA WOODS, LLC
DIVERSICARE OF ST. THERESA, LLC
DIVERSICARE OF BIG SPRINGS, LLC
DIVERSICARE OF NICHOLASVILLE, LLC
DIVERSICARE OF AVON, LLC
DIVERSICARE OF MANSFIELD, LLC
DIVERSICARE OF RIVERSIDE, LLC
DIVERSICARE OF CHATEAU, LLC
DIVERSICARE OF ST. JOSEPH, LLC
DIVERSICARE OF GREENVILLE, LLC




By:
DIVERSICARE LEASING COMPANY II, LLC, its sole member



By:___ /s/ James R. McKnight, Jr.______
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer










DIVERSICARE OF GLASGOW, LLC
DIVERSICARE OF FULTON, LLC


By:    DIVERSICARE HOLDING COMPANY, LLC, its sole member




By:___ /s/ James R. McKnight, Jr.______    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer


DIVERSICARE PROPERTY CO., LLC




By:___ /s/ James R. McKnight, Jr.______
Name: James R. McKnight, Jr.
Its:    Executive Vice President & Chief Financial Officer

DIVERSICARE AFTON OAKS PROPERTY, LLC
DIVERSICARE BRIARCLIFF PROPERTY, LLC
DIVERSICARE CHANUTE PROPERTY, LLC
DIVERSICARE CHISOLM PROPERTY, LLC
DIVERSICARE COUNCIL GROVE PROPERTY, LLC
DIVERSICARE HAYSVILLE PROPERTY, LLC
DIVERSICARE HARTFORD PROPERTY, LLC
DIVERSICARE HILLCREST PROPERTY, LLC


By:    DIVERSICARE PROPERTY CO., LLC, its sole member




By:___ /s/ James R. McKnight, Jr.______    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer




DIVERSICARE HUTCHINSON PROPERTY, LLC
DIVERSICARE LAMPASAS PROPERTY, LLC
DIVERSICARE LARNED PROPERTY, LLC
DIVERSICARE SEDGWICK PROPERTY, LLC
DIVERSICARE WINDSOR HOUSE PROPERTY, LLC
DIVERSICARE YORKTOWN PROPERTY, LLC
DIVERSICARE GLASGOW PROPERTY, LLC
DIVERSICARE CLINTON PROPERTY, LLC
DIVERSICARE FULTON PROPERTY, LLC


By:    DIVERSICARE PROPERTY CO., LLC, its sole member




By:___ /s/ James R. McKnight, Jr.______    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer




DIVERSICARE NORMANDY TERRACE, LLC


BY:    DIVERSICARE TEXAS I, LLC, its sole
member


By:___ /s/ James R. McKnight, Jr.____    
Name: James R. McKnight, Jr.
Its:    Executive Vice President & Chief
    Financial Officer







Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.
/s/ Kelly J. Gill
 
Name:
Kelly J. Gill
 
Its:
President and Chief Executive Officer
 






ADMINISTRATIVE AGENT:


THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent


By:__/s/ Adam D. Panos___________________
Name: Adam D. Panos
Its: Managing Director





LENDER:


THE PRIVATEBANK AND TRUST COMPANY


By:__/s/ Adam D. Panos__________________
Name: Adam D. Panos
Its: Managing Director





LENDER:
BANKERS TRUST COMPANY
By: __/s/ Jon M. Doll_______________
 
Name:
Jon M. Doll
 
Its:
Vice President
 






LENDER:
BOKF, NA D/B/A BANK OF OKLAHOMA
By: __/s/ Ryan Kirk_________________
 
Name:
Ryan Kirk
 
Its:
Vice President
 






LENDER:
CIT BANK N.A.
By: _/s/ Edward Shuster_______________
 
Name:
Edward Shuster
 
Its:
Director
 





LENDER:
OPUS BANK,  
a California commercial bank


By: _/s/ Bryan Nance________________
 
Name:
Bryan Nance
 
Its:
VP, Portfolio Manager Healthcare Banking
 





LENDER:
FRANKLIN SYNERGY BANK


By: _/s/ Lisa Fletcher_____________
 
Name:
Lisa Fletcher
 
Its:
Senior Vice President
 








REAFFIRMATION OF SECOND AMENDED AND RESTATED GUARANTY


Dated as of: August 3, 2016
The undersigned (“Guarantor”) hereby (i) confirms and agrees with The
PrivateBank and Trust Company, an Illinois banking corporation in its capacity
as administrative agent (together with its successors and assigns,
“Administrative Agent”) that Guarantor’s Second Amended and Restated Guaranty
dated as of February 26, 2016 made in favor of Administrative Agent (as amended
or modified, “Guaranty”), remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Third
Amended and Restated Revolving Loan and Security Agreement dated as of February
26, 2016, as amended by the foregoing First Amendment to Third Amended and
Restated Revolving Loan and Security Agreement (“Amendment”), and each reference
to the “Loan Agreement” shall refer to the Loan Agreement as amended by the
Amendment; (ii) represents and warrants to Administrative Agent, which
representations and warranties shall survive the execution and delivery hereof,
that Guarantor’s representations and warranties contained in the Guaranty are
true and correct as of the date hereof, with the same effect as though made on
the date hereof, except to the extent that such representations expressly
related solely to an earlier date, in which case such representations were true
and correct on and as of such earlier date (and except for the representations
in Section 10(b) thereof which were true and correct on and as of the date when
made); (iii) agrees and acknowledges that such ratification and confirmation is
not a condition to the continued effectiveness of the Amendment or the Guaranty;
and (iv) agrees that neither such ratification and confirmation, nor
Administrative Agent’s solicitation of such ratification and confirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement, as amended by the Amendment). The execution,
delivery and effectiveness of this instrument shall not operate as a waiver of
any right, power or remedy of Administrative Agent under or pursuant to the
Guaranty. Guarantor acknowledges and agrees that Guarantor has received and
reviewed a fully-executed copy of the Amendment (and any other instrument,
document or agreement executed or delivered in connection therewith) and
understands the contents thereof. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes. This instrument shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without regard to conflict of law principles that would
require the application of any other laws.
[Signature Page Follows]



DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)


By:    /s/ Kelly J. Gill                
Name:    Kelly J. Gill
Its:    President and Chief Executive Officer






DM3\4159170.4